DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 was correctly amended to recite that the axle sleeve is fixedly mounted to an axle. However, the last two paragraphs of amended claim 7 recite that the axle sleeve can either rotate around the axle or be prevented from rotating around the axle.  If the axle sleeve is fixedly mounted to the axle how can it rotate around the axle?  Isn’t it the housing that can rotate/oscillate around the axle (Para [0005] in Specification)?   It is noted that the Specification also indicates that the track assemblies rotates around the axle (See [Para 0045] of Specification).   Clarification and correction are required.
Claim 12 and 16 recite that the valve is a quarter-turn type.  The phrase “quarter turn type” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “type”), thereby rendering the scope of the claims unascertainable.  See MPEP 2173.05(d).  The phrase can be amended to read - -quarter turn valve- -, as one option.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/053689 (Bostroem).
Regarding claim 7, Bostroem discloses an oscillating track lock subsystem comprising a barrel, a piston and a rod 25, wherein the barrel is associated with a first mechanical connection to a housing 20 and the rod is associated with a second mechanical connection to an axle sleeve (cover of the axle 12 in Fig 6b) fixedly mounted to an axle that extends through the housing 20; and a valve 29 (See Fig 3) operable to transition between an open flow state and a closed flow state, wherein the valve is configured in the open flow state to allow flow of fluid between an upper volume and a lower volume defined within the barrel of the hydraulic cylinder, and the valve is configured in the closed flow state to prevent flow of fluid between the upper volume and the lower volume defined within the barrel of the hydraulic cylinder; wherein, when the valve is in the open flow state, the piston and the rod are operable to modulate such that the axle sleeves  (housing?) rotates around the axle (Conditions A and C in Bostroem, See Claim 1 of Bostroem), and wherein when the valve is in the closed flow state the piston and the rod are inoperable to modulate such that the axle sleeve (housing?) is prevented from rotating/oscillating around the axle (Condition B in Bostroem).  (Also see Abstract, Page 9, line 29-34, and Claim 2 of Bostroem).
Regarding claim 8, Bostroem discloses an accumulator containing hydraulic fluid.  (See Abstract).
Regarding claim 14, Bostroem discloses a method for transitioning an oscillating track system between a free oscillating state and a locked position state comprising: anchoring a hydraulic cylinder at a first anchor point to a housing of the oscillating track system and a second anchor point to an axle sleeve fixedly mounted to an axle that extends through the housing, wherein the housing is operable to oscillate around the axle, Disposing a valve between the hydraulic cylinder and an accumulator, wherein the cylinder is in fluid communication with the accumulator via the valve 29; actuating the valve such that the valve transitions from an open flow state to a closed flow state, wherein the hydraulic cylinder is in fluid communication with the accumulator via the valve; (See Fig 3) wherein: when the valve is in an open flow state the oscillating track system is in a free oscillating state; and when the valve is in a closed flow state hydraulic fluid is prevented from exiting the hydraulic cylinder and the oscillating track system is in a locked position state. (See Page 14, lines 15-33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10, 11,15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostroem in view of WO 2021/112755 (Ho).
Regarding claims 9-10 and 17-18, Ho discloses that the accumulator can be a number of variations of accumulators, including a bladder accumulator or a piston accumulator. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one type of an accumulator with another to achieve the predictable result of controlling the housing movement relative to the axle.
Regarding claims 11 and 15, Ho discloses that it is known for valves to be operated by an electromechanically/solenoid valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a solenoid valve because solenoid valves are reliable substitutions for other type of valves.
Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostroem in view of US Pub 2009/0322057 (Queazi).
Regarding claims 12 and 16, Bostroem does not discloses a quarter-turn valve.  However, Queazi discloses that it is known to provide a quarter turn valve3 between an accumulator and a cylinder.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a known quarter valve for another valve to achieve the predictable result of controlling the cylinder.
Allowable Subject Matter
Claims 1-6 are allowed.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616